     Case 3:19-cv-00533-MMD-WGC Document 4 Filed 07/01/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     WE THE PEOPLE UNIFIED UNITED                       Case No. 3:19-cv-00533-MMD-WGC
      STATES COMMON LAW GRAND
7     JURY                                                             ORDER

8                                     Plaintiff,
             v.
9

10    UNITED STATES SUPREME
      COURT, et al.,
11
                                   Defendant.
12

13          Pro Se Plaintiff We the People Unified United States Common Law Grand Jury filed

14   a complaint on August 26, 2019 but did not pay the $400.00 filing fee or submit an

15   application to proceed in forma pauperis. (ECF No. 1-1.) Before the Court is the Report

16   and Recommendation (“R&R”) of United States Magistrate Judge William G. Cobb

17   recommending that the Court dismiss this action. (ECF No. 3.) Plaintiff had until June 23,

18   2020, to file an objection. To date, no objection to the R&R has been filed. For this reason,

19   and as explained below, the Court adopts the R&R and dismisses this action in its entirety.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the Court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

25   to object, however, the Court is not required to conduct “any review at all . . . of any issue

26   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

27   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the

28   magistrate judges’ findings and recommendations is required if, but only if, one or both
     Case 3:19-cv-00533-MMD-WGC Document 4 Filed 07/01/20 Page 2 of 2


1    parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

2    R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the Court “need only satisfy

3    itself that there is no clear error on the face of the record in order to accept the

4    recommendation”).

5           Nevertheless, the Court conducts de novo review to determine whether to accept

6    the R&R. Judge Cobb identifies several defects in Plaintiff’s action. First, Judge Cobb

7    notes that Plaintiff seems to adhere to the “sovereign citizen” anti-government movement

8    by attempting to assert a claim “under ‘Jurisdictional Natural Law’ by United States Grand

9    Jury as a sovereign.” (ECF No. 3 at 1.) However, as Judge Cobb explains, courts

10   nationwide have rejected these types of “sovereign citizen” theories. (Id. at 3.) Judge Cobb

11   also finds that Plaintiff failed to pay the filing fee or to submit an application to proceed in

12   forma pauperis. Therefore, Judge Cobb recommends that this action be dismissed with

13   prejudice. (Id. at 4.) Upon reviewing the R&R and underlying complaint, this Court finds

14   good cause to adopt Judge Cobb’s recommendation in full.

15          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

16   3) is adopted in its entirety.

17          It is further ordered that this action is dismissed in its entirety with prejudice.

18          The Clerk of the Court is directed to enter judgment in accordance with this order

19   and close this case.

20          DATED THIS 1st day of July 2020.

21

22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                    2
